                 Case 19-13300                    Doc 3          Filed 09/27/19          Entered 09/27/19 14:40:01               Desc Main
                                                                    Document             Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
 In re       Somerville Brewing Company                                                                        Case No.
                                                                                      Debtor(s)                Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept on account towards hourly fees, a security        $                42,000.00
             deposit of $40,000.00 and $2,000.00 representing the filing fee and out of pocket
             expenses
             Prior to the filing of this statement I have received                                         $                42,000.00
             Counsel will submit a monthly fee and expense report and final fees to be determined          $
             upon Application for Compensation

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           $11,000.00 paid by Debtor
                                                                     $16,000.00 paid by Caitlin Jewell
                                                                     $15,000.00 paid by Caitlin Jewell

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 27, 2019                                                               /s/ Nina M. Parker
     Date                                                                             Nina M. Parker 389990
                                                                                      Signature of Attorney
                                                                                      Parker & Lipton
                                                                                      10 Converse Place, Suite 201
                                                                                      Winchester, MA 01890
                                                                                      (781)729-0005 Fax: (781)729-0187
                                                                                      nparker@ninaparker.com
                                                                                      Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
